DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered.
 	Regarding the amendment, claims 4 and 6 are canceled, claims 1-3, 5, 7-22 are present for examination.
Claim Objections
Claims 1, 15, and 18 are objected to because of the following informalities:  
Regarding claim 1, “the wires” in line 5 lacks of antecedent basis.  The claim should be amended to recite “wires” instead of “the wires”.
Regarding claim 15, “the wires” in line 10 lacks of antecedent basis.  The claim should be amended to recite “wires” instead of “the wires”.
Regarding claim 18, “the wires of the wires” in line 4 lacks of antecedent basis.  The claim should be amended to recite “wires” instead of “the wires of the wires”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (US 2003/0193256 A1) in view of Kulkarni et al. (US 9,373,988 B2).
Regarding claim 1, Liebermann teaches a rotor assembly for an electric machine comprising: 
a rotor core (100, fig 2) having a rotatable shaft (261) and defining at least one rotor post (102); and 
a set of windings (107, fig 4) wound around the posts (102) and 

wherein heat generated in the set of windings (107) when the rotor core (100) rotates is transferred by conduction to a coolant flow in the coolant conduit (115, 116, para [0016]).  However, Liebermann does not teaches the coolant conduit between wires of the set of windings.

    PNG
    media_image1.png
    555
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    518
    media_image2.png
    Greyscale

Kulkarni teaches an assembly for cooling electric machine having a rotor assembly (10c, fig 7) wherein a coolant conduit (46c) defined independently from windings (42c) and rotor post (30) and extending axially along the post (30) through the set of windings (42c) and between the wires of the set of windings (col 6 ln 55-58) to dissipate heat generating from the windings of the rotor (col 7 ln 4-6).

    PNG
    media_image3.png
    737
    617
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    273
    550
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann’s rotor with the coolant conduit between wires of the set of windings as taught by Kulkarni.  Doing so would dissipate heat generating from the windings of the rotor (col 7 ln 4-6).
Regarding claim 2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 1, Liebermann further teaches the set of windings (107) further includes a set of radial openings (207).  
Regarding claim 3/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 2, Liebermann further teaches the set of radial openings (207) fluidly connects a coolant source (208) with the coolant conduit (115, 116, fig 3).

    PNG
    media_image5.png
    564
    581
    media_image5.png
    Greyscale

Regarding claim 5/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 2, Liebermann further teaches the set of radial openings (207) are radial conduits (fig 2).  
Regarding claim 7/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 2, Liebermann further teaches the set of windings (107) further includes a set of coolant conduits (115, 116) extending axially along the post (102), the set of coolant conduits (115, 116) fluidly connected with the set of radial openings (207).
Regarding claim 8/7/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 7, Liebermann further teaches the set of windings (207) includes at least two axially extending winding portions (fig. 5 showed the winding 107 having two axially extending winding portion along post 102), and wherein each of the at least two axially extending winding portions includes a set of coolant conduits (115, 116, fig 5).

    PNG
    media_image6.png
    541
    610
    media_image6.png
    Greyscale

Regarding claim 9/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 2, Liebermann further teaches a fluid conduit flow is defined sequentially by a first subset of radial openings (207), the coolant conduit (115, 116), and a second subset of radial openings (207, fig 3).

Regarding claim 11/10/9/2/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 10, Liebermann further teaches at least one of the first or second subsets of radial openings (207) are located at an end turn portion of the set of windings (107, fig 2).
Regarding claim 12/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 1, Liebermann further teaches the set of windings (107) further includes an array of coolant conduits (111, 112, fig 3).
Regarding claim 13/12/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 12, Liebermann further teaches the array of coolant conduits (111, 112) includes a set of radially-spaced coolant conduits (207, fig 3).
Regarding claim 14/12/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 12, Liebermann further teaches the array of coolant conduits includes a set of laterally-spaced coolant conduits (115, 116).
Regarding claim 15, Liebermann teaches a rotor assembly for an electric machine comprising: 
a rotor core (100) having a rotatable shaft (261) and defining at least one rotor post (102), the at least one rotor post (102) having a first axial end and a spaced second axial end (fig 2);
a set of rotor windings (107, fig 4) wound around the post (102) between the first and second axial ends; and 
a set of radially and laterally-spaced coolant conduit (111, 112, fig 3) through-openings in the set of windings (107) extending axially between the first and second axial ends, and in a thermally conductive relationship with the set of rotor windings (207, para [0016]); 
wherein the set of coolant conduits (111, 112) are internal to the set of windings (107) and defined independently from the windings (fig 2).  However, Liebermann does not teaches the coolant conduit between wires of the set of windings.
Kulkarni teaches an assembly for cooling electric machine having a rotor assembly (10c, fig 7) wherein a coolant conduit (46c) defined independently from windings (42c) and rotor post (30) and extending axially along the post (30) through the set of windings (42c) and between the wires of the set of windings (col 6 ln 55-58) to dissipate heat generating from the windings of the rotor (col 7 ln 4-6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann’s rotor with the coolant conduit between wires of the set of windings as taught by Kulkarni.  Doing so would dissipate heat generating from the windings of the rotor (col 7 ln 4-6).
Regarding claim 16/15, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 15, Liebermann further teaches the set of rotor windings (107) further comprise rotor winding end turns axially extending beyond the first and second axial ends (fig 4).

    PNG
    media_image7.png
    631
    621
    media_image7.png
    Greyscale


Regarding claim 17/16/15, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 16, Liebermann further teaches a first set of radial openings (207) located at the rotor winding end turns (see annotation fig 4 above) proximate to the first axial end and fluidly connected with the set of coolant conduits (115, 116) and a second set of radial openings (207) located at the rotor winding end turns proximate to the second axial end and fluidly connected with the set of coolant conduits (115, 116, fig 2).
Regarding claim 18, Liebermann teaches a method of cooling a rotatable electric machine rotor, comprising: 
directing a fluid coolant flow (fig 2) to an array of coolant conduits (115, 116) extending axially through a set of rotor windings (107), wherein the array of coolant conduits (115, 116) are defined independently from the set of rotor windings (107) and in a thermally conductive relationship with the set of rotor windings (107), so that the fluid coolant flow removes heat from the set of rotor windings as the rotor rotates (para [0016]).  However, Liebermann does not teaches the fluid coolant between wires of the set of windings.
Kulkarni teaches an assembly for cooling electric machine having a rotor assembly (10c, fig 7) wherein a fluid coolant conduit (46c) defined independently from windings (42c) and rotor post (30) and extending axially along the post (30) through the set of windings (42c) and between the wires of the set of windings (col 6 ln 55-58) to dissipate heat generating from the windings of the rotor (col 7 ln 4-6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann’s rotor with the fluid coolant between wires of the set of windings as taught by Kulkarni.  Doing so would dissipate heat generating from the windings of the rotor (col 7 ln 4-6).
Regarding claim 19/18, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 18, Liebermann further teaches receiving the fluid coolant flow (604-605) at a first axial end of the set of rotor windings (107) from a rotatable shaft (261, fig 6).
Regarding claim 20/19/18, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 19, Liebermann further teaches receiving the fluid coolant flow (606, 608) from the array of coolant conduits (115, 116) at a second axial end of the set of rotor windings (107), the second axial end spaced from the first axial end, and supplying the fluid coolant flow (610, 611) to the rotatable shaft (261, fig 6).
Regarding claim 21/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 1, Liebermann further teaches a first coolant reservoir (208) fluidly coupled with coolant conduit (115, 116, fig 6).
Regarding claim 22/21/1, Liebermann in view of Kulkarni teaches the claimed invention as set forth in claim 21, Liebermann further teaches a second coolant reservoir (second reservoir 208, fig 6) fluidly coupled with coolant conduit (115, 116), wherein the first coolant reservoir is proximate a first end of the rotor, and the second coolant reservoir is proximate a second end of the rotor (fig 6).

    PNG
    media_image8.png
    566
    594
    media_image8.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori et al. (US 2007/0085428 A1) teaches a rotor of a rotary-electric machine, in order to improve a cooling performance of a rotor winding, in a rotor winding on an end portion of the rotor in an axial direction, the rotor winding being held by a retaining ring of the rotor winding formed by laminating a plurality of conductors in slots of a rotor iron core extending in an axial direction and having a plurality of slots formed at predetermined intervals in a peripheral direction, ventilation channels through which cooling air flows are formed in the surfaces of the conductors along a longitudinal direction. The ventilation channels have air inlet holes which guide the cooling air and exhaust holes which exhaust the cooling air, the conductors provided with the ventilation channels which are formed in the surfaces of the conductors along the longitudinal direction and through which the cooling air flows are laminated to constitute the rotor winding, and the conductors include openings of the air inlet holes in bottoms of the conductors on a side opposite to a side on which the ventilation channels are formed.
Mori et al. (US 2002/0185923 A1) teaches a turbine electric power generator is provided with winding slots and sub-slots of a rotor; rotor windings having conductors and insulation materials laminated alternately thereon; wedges; and radial ventilation flow passages communicating the sub-slots with through holes of the wedges. In this turbine electric power generator, a projection is provided on an inner face of the radial ventilation flow passages, and the projection height is changed at a rotational axial position. In this manner, there can be provided a gas cooling type rotary electric power generator for turbine with its high cooling performance and high reliability at a low cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                     
/LEDA T PHAM/
Examiner, Art Unit 2834